Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

                     1:19-cv-00725
  Civil Action No. ______________________

  DOROTHY L. FARRELL,

          Plaintiff,

  v.

  BC SERVICES, INC.,

          Defendant.


                                             COMPLAINT


         NOW COMES Dorothy L. Farrell (“Plaintiff”), by and through her attorneys, Sulaiman

  Law Group, Ltd., complaining as to the conduct of BC Services, Inc., (“Defendant”) as follows:

                                        NATURE OF THE ACTION

       1. Plaintiffs bring this action against Defendant seeking redress for violations of the Fair Debt

  Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone

  Consumer Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Colorado

  Fair Debt Collection Practices Act (“CFDCPA”) pursuant to CO Rev. Stat. § 5-16-101.

                                       JURISDICTION AND VENUE

       2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, TCPA and 28

  U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental

  jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant maintains

  significant business contacts in the District of Colorado, Plaintiff resides in the District of




                                                    1
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 2 of 10




  Colorado, and a substantial portion of the events or omissions giving rise to the claims occurred

  within the District of Colorado.

                                               PARTIES

     4. Plaintiff is a Colorado resident and natural person over 18-years-of-age who is a

  “consumer” as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47

  U.S.C. §153(39).

     5. Defendant’s principal purpose of business is the collection of delinquent debts and it

  regularly collects debts and uses the mail and/or telephones to collect delinquent accounts

  allegedly owed to a third party. Defendant’s principle office is located at 550 Disc Drive,

  Longmont, Colorado 80503.

                                 FACTS SUPPORTING CAUSE OF ACTION

     6. Prior to the conduct giving rise to this claim, Plaintiff defaulted on a medical bill in the

  amount of $150.00 (“subject debt”). Plaintiff was unable to make timely payments on the subject

  debt because Plaintiff’s sole income is through Social Security disability.

     7. While the subject debt was in default, Defendant acquired the right to collect or attempt to

  collect on the subject debt.

     8. In or around February 2016, Plaintiff began receiving calls to her cellular telephone from

  Defendant in an attempt to collect on the subject debt.

     9. Plaintiff began receiving these calls to her cellular telephone number, (719) XXX-9470.

     10. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

  her cellular telephone number. Plaintiff is and has always been financially responsible for this

  cellular telephone and its services ending in 9470.




                                                   2
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 3 of 10




      11. Immediately after the calls began, Plaintiff answered a call to her cellular telephone from

  Defendant. In the call, Plaintiff explained to Defendant that she is on social security and is not able

  satisfy nor make a payment on the subject debt.

      12. Despite Plaintiff informing Defendant that she is not finically capable of making a payment

  on the subject debt, Defendant continued to call Plaintiff’s cellular telephone. Plaintiff became

  frustrated and demanded that Defendant cease calling her.

      13. Failing to acquiesce to Plaintiff’s demand that it stop calling, Defendant continued to call

  Plaintiff.

      14. Notwithstanding Plaintiff’s request that Defendant cease placing calls to her cellular

  telephone, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

  cellular telephone between February 2016 and the present day.

      15. Plaintiff never provided her cellular telephone number to Defendant or otherwise expressly

  consented to Defendant’s phone calls. Upon information and belief, Defendant obtained Plaintiff’s

  cellular number through a method known as “skip tracing.”

      16. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

  period of ‘dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live

  agent.

      17. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

  “hello,” and the time that a live agent introduced them self as a representative of Defendant

  attempting to collect on the subject debt.

      18. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

  Defendant’s collection calls.




                                                    3
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 4 of 10




     19. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

  number using an automated telephone dialing system that is commonly used in the debt collection

  industry to collect defaulted debts.

     20. The phone number that Defendant most often used to contact Plaintiff was (720) 494-2995,

  but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

  cellular phone.

                                                 DAMAGES

     21. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

  well-being.

     22. Plaintiff has expended time consulting with her attorneys as a result of Defendant’s

  harassing conduct.

     23. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

  collect the subject debt.

     24. Defendant’s phone harassment campaign caused Plaintiff actual harm, including but not

  limited to, invasion of privacy, nuisance, intrusion upon and occupation of Plaintiff’s cellular

  telephone capacity, wasting Plaintiff’s time, the increased risk of personal injury resulting from

  the distraction caused by the phone calls, aggravation that accompanies unsolicited telephone calls,

  emotional distress, mental anguish, anxiety, loss of concentration, diminished value and utility of

  telephone equipment and telephone subscription services, the loss of battery charge, and the per-

  kilowatt electricity costs required to recharge her cellular telephone as a result of increased usage

  of her telephone services.

     25. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

  Plaintiff’s telephone numbers such that Plaintiff was unable to receive other phone calls.



                                                   4
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 5 of 10




              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

     26. Plaintiff restates and realleges paragraphs 1 through 25 as though fully set forth herein.

     27. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

     28. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

  transaction due or asserted to be owed or due to another for personal, family, or household

  purposes.

     29. Defendant is a “debt collector” as defined by §1692a(6) because its primary business

  purpose is the collection of delinquent debts and it regularly collects debts and uses the mail and/or

  telephones to collect delinquent accounts allegedly owed to a third party.

     30. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

  after it was in default. 15 U.S.C. §1692a(6).

     31. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

  in “communications” as defined in FDCPA §1692a(2).

     32. Defendant’s communications to Plaintiff were made in connection with the collection of

  the subject debt.

     33. Defendant violated 15 U.S.C. §§1692c(a)(1), d, d(5), and f through its unlawful debt

  collection practices.

               a. Violations of FDCPA § 1692c

     34. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

  to stop. This repeated behavior of systematically calling Plaintiff’s cellular phone over and over

  after she demanded that it cease contacting her was harassing and abusive. Even after being told

  to stop contacting her, Defendant continued its onslaught of phone calls with the specific goal of

  oppressing and abusing Plaintiff into paying the subject debt.



                                                    5
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 6 of 10




     35. Furthermore, Defendant has relentlessly called Plaintiff numerous times. This volume of

  calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and

  harassing her.

     36. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

  knew that its conduct was inconvenient and harassing to her.

                   b. Violations of FDCPA § 1692d

     37. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

  relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

  Moreover, Defendant continued placing the relentless calls after Plaintiff advised Defendant to

  cease placing collection calls to her cellular phone.

     38. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

  continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

  subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

  caused to be placed numerous phone calls to Plaintiff’s cellular telephone using an automated

  telephone dialing system without Plaintiff’s consent.

                   c. Violations of FDCPA § 1692f

     39. Defendant violated §1692f by using unfair and unconscionable means in attempt to collect

  on the subject debt.

     40. Defendant unfairly harassed Plaintiff with numerous phone calls to her cellular phone in

  hope of annoying her to the point where she would break down and make a payment on the subject

  debt.

     41. As plead above, Plaintiff was severely harmed by Defendant’s harassing conduct.




                                                    6
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 7 of 10




     42. As an experienced debt collector, Defendant knew or should have known the ramifications

  of placing debt collection calls to Plaintiff after she demanded such calls cease.

     43. Upon information and belief, Defendant systematically places unsolicited and harassing

  debt collection calls to consumers in Colorado in order to aggressively collect debts in default to

  increase its profitability at the consumers’ expense.

     44. Upon information and belief, Defendant has no system in place to document and archive

  valid revocation of consent by consumers.

  WHEREFORE, Plaintiff DOROTHY L. FARRELL respectfully requests that this Honorable
  Court:
         a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
         b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
             for the underlying FDCPA violations;
         c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
             §1692k; and
         d. Award any other relief as the Honorable Court deems just and proper.

              COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

     45. Plaintiff restates and realleges paragraphs 1 through 44 as though fully set forth herein.

     46. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

  including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

  using an automatic telephone dialing system (“ATDS”) without Plaintiff’s prior consent in

  violation of 47 U.S.C. §227 (b)(1)(A)(iii).

     47. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

  telephone numbers to be called, using a random or sequential number generator; and to dial such

  numbers.” 47 U.S.C. §227(a)(1).



                                                   7
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 8 of 10




     48. Upon information and belief, based on Defendant’s lack of prompt human response during

  the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

  cellular telephone.

     49. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

  agent once a human voice is detected, thus resulting in a pause after the called party speaks into

  the phone.

     50. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone

  between July 2016 and the present day, using an ATDS without her prior consent.

     51. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

     52. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

  phone.

     53. Upon information and belief, Defendant has no system in place to document and archive

  whether it has consent to continue to contact consumers on their cellular phones.

     54. Upon information and belief, Defendant knew its collection practices were in violation of

  the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

     55. Defendant, through its agents, representatives, vendors, third-party contractors,

  subsidiaries, and/or employees acting within the scope of their authority acted intentionally in

  violation of 47 U.S.C. §227(b)(1)(A)(iii).

     56. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

  $500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

  knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

  to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).




                                                  8
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 9 of 10




  WHEREFORE, Plaintiff DOROTHY L. FARRELL respectfully prays this Honorable Court for
  the following relief:
     a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
     b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
         U.S.C. § 227(b)(3)(B)&(C); and
     c. Awarding Plaintiff costs and reasonable attorney fees;
     d. Enjoining Defendant from further contacting Plaintiff; and
     e. Awarding any other relief as this Honorable Court deems just and appropriate.
       COUNT III – VIOLATIONS OF THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT

     57. Plaintiff restates and realleges paragraphs 1 through 55 as though fully set forth herein.

     58. Plaintiff is a ‘consumer” as defined by CO Rev. Stat. § 5-16-103(5).

     59. The alleged subject debt is a “debt” as defined by CO Rev. Stat. § 5-16-103(8)(a).

     60. Defendant is a “debt collector” as defined by CO Rev. Stat. § 5-16-103(9).

     61. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

  in “communications” as defined by CO Rev. Stat. § 5-16-103(4).

     62. Defendant’s communications to Plaintiff were made in connection with the collection of

  the subject debt.

               a. Violations of CO Rev. Stat. § 5-16-106

     63. Defendant violated § 5-16-106(1) by engaging in conduct with the natural consequence of

  which is to harass, oppress, or abuse Plaintiff in connection with the collection of the subject debt.

     64. Defendant’s repeated behavior of systematically calling Plaintiff’s cellular phone over and

  over after she notified it to cease calling was harassing and abusive. Even after being notified to

  cease calling, Defendant continued its onslaught of phone calls with the specific goal of oppressing

  and abusing Plaintiff into paying the subject debt. Defendant has relentlessly called Plaintiff on




                                                    9
Case 1:19-cv-00725-RBJ-KMT Document 1 Filed 03/11/19 USDC Colorado Page 10 of 10




  numerous occasions. This volume of calls shows that Defendant willfully ignored Plaintiff’s

  notification with the goal of annoying and harassing Plaintiff.

     65. Defendant caused Plaintiff’s cellular phone to ring repeatedly and continuously in an

  attempt to engage Plaintiff in conversations regarding the collection of the subject debt with the

  intent to harass, oppress, or abuse Plaintiff. Defendant placed or caused to be placed numerous

  harassing phone calls to Plaintiff’s cellular phone using an automated telephone dialing system

  without Plaintiff’s consent.

     66. As pled above, Plaintiff was harmed by Defendant’s illegal conduct.

     67. As an experienced debt collector, Defendant knew or should have known the ramifications

  of placing debt collection calls to Plaintiff after it was informed to cease placing such calls.

  WHEREFORE, Plaintiff DOROTHY L. FARRELL respectfully requests that this Honorable
  Court:
         a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
         b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
             for the underlying CFDCPA violations;
         c. Award any other relief as the Honorable Court deems just and proper.

  Plaintiff demands trial by jury.


  Dated: March 11, 2019                                  Respectfully Submitted,

  /s/ Marwan R. Daher                                    /s/ Omar T. Sulaiman
  Marwan R. Daher, Esq.                                  Omar T. Sulaiman, Esq.
  Counsel for Plaintiff                                  Counsel for Plaintiff
  Sulaiman Law Group, Ltd.                               Sulaiman Law Group, Ltd.
  2500 South Highland Avenue, Suite 200                  2500 South Highland Avenue, Suite 200
  Lombard, IL 60148                                      Lombard, IL 60148
  Telephone: (630) 537-1770                              Telephone: (630) 575-8141
  mdaher@sulaimanlaw.com                                 osulaiman@sulaimanlaw.com




                                                    10
